Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159259
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159259
                                                                    COA: 344396
                                                                    Kent CC: 01-002245-FC
  DEANDRE SADDERL VICK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2018
  order of the Court of Appeals is considered. We DIRECT the Kent County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall specifically address whether the trial court considered “the
  evidence that would be admitted at retrial,” People v Johnson, 502 Mich. 541, 571
  (2018), which in this case would include newly discovered evidence presented in
  previous motions for relief from judgment.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2019
           s0926
                                                                               Clerk